Detailed Office Action
The communication dated 10/7/2021 has been entered and fully considered.
Claims 3-5 and 9 have been canceled.  Claims 1, 2, and 6-8 have been amended and are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
In light of amendment the objections to claims 1 and 8 have been withdrawn.
The Examiner maintains the 112(a) rejections.  It does not appear that the applicant addresses this issue in the claims or arguments.
In light of amendment the examiner withdraws the antecedent issue rejections to claim 1 as per below.
In light of amendment the 112(b) rejection towards what the SR reduction was in relation to has been withdrawn
In light of amendment the 112(b) rejection to claim 2 has been withdrawn.
In light of cancellation the 112(b) rejections to claims 3-5 have been withdrawn.
In light of amendment the 112(b) rejection regarding “step (c)” for claim 7 has been withdrawn
In light of amendment the 112(b) rejection to claim 9 has been withdrawn.
The Examiner maintains the rejections towards fiber length.  The applicant still does not specify the type of fiber length being measured.  For purpose of examination the Examiner has interpreted it as length-weighted fiber length.
The examiner maintains the rejection towards whether the fractionation and separation of steps c and d are two separate steps and whether the fraction and separation of steps c and g are separate steps.  The process of fraction high and low primary fines content pulp also separates 
The Examiner maintains the rejection towards the question step (g) the applicant claims a mass amount of fines of 3 to about 8%.
The Examiner maintains the rejection towards disclosing how water retention value is measured.

Art rejection arguments
Applicant argues that in the instant invention the fiber line comprises an average fiber length of 0.3 mm to 2.5 mm and a primary fines content of 3 to 30%.  The applicant argues that primary fines are different from secondary fines which are formed from refining.  Applicant argues that the use of primary fines for forming nanocellulose decreases the expected energy as compared to forming nanocellulose from standard pulp.
Applicant argues that KAJANTO does not mention that making nanocellulose out of primary fines would reduce energy consumption.
	KAJANTO specifically discloses that the high fines portion once split from the pulp can be formed into nanocellulose [0048].  The decrease in energy is not an unexpected results.  Fines by their nature are smaller than whole fibers.  Therefore less energy would be expected to break them into small pieces as the first step of decreasing size is not necessary.
Applicant argues that KAJANTO removes fines tom improve the properties of the pulp that has fines removed.

Applicant argues that KAJANTO does not disclose a segregation step of fines from the pulp followed by fractionation of the stream of fines.
	KAJANTO takes a pulp stream of NANKO which is an untreated pulp and can fractionate it into two streams a fines heavy stream and a fines depleted stream.  The pulp that is fractionated from NANKO is the separated fiber line. 
If the applicant means that the fractionated high fines pulp is further separated into two different streams then KAJANTO does not do this.  The examiner made a rejection under 112(b) paragraph regarding this but the applicant did not respond.
Applicant argues that KAJANTO discloses that fractionation occurs after refining which forms secondary fines.  The applicant argues that no refining occurs in the instant invention.
	The Examiner agrees that KAJANTO discloses refined pulp and that the pulp will have secondary fines.  The applicant’s claims do not exclude that the pulp can be refined.  The applicant does not exclude the presence of secondary fines in the claims even though this is in the instant specification “whereas in the present invention the fines are in its totality primary fines”.  As such the applicant could add the limitation that the high primary fines stream excludes secondary fines to overcome the KAJANTO reference.
Applicant argues that KAJANTO uses the microfilbrillated cellulose to make paper.
	The claims do not exclude the further use of the MFC/NFC after formation
Applicant argues that KAJANTO discloses that the fiber length of fines is less than 0.2 mm whereas the instant invention claims a length between 0.3 and 2.5 mm and the longer fiber length of D2 would not be suitable.
	In response the fiber length of NANKO is that of the pulp while the 0.2 mm of KAJANTO is the fines after fractionation from the pulp.  The two numbers do not conflict.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for part of the range of 3-30% in step (b), does not reasonably provide enablement for the lower part of the range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  In claim 1 step (b) it is stated that the primary fines content of the pulp is 3-30%.  The pulp is subjected to fractionation which raises the fine content of one steam to 10% to 90%.  The applicant states that the fines depleted pulp is 3 to 8%.  How could an original pulp of 3% fines be subject to fractionation which removes fines to a high fines pulp form a depleted pulp with 3% fines? The lower part of the range of 3-30% conflicts with the 3-8% range of the fractionated pulp.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 step (b) the applicant claims “fiber length”.  It is not clear what type of fiber length average the applicant is referring to (i.e. length weighted weight weighted).  For the purpose of examination the Examiner interprets the average fiber length as length weighted.
Claim 1 recites the limitation In step (d) the applicant claims separating one stream with the high primary fines content material fraction obtained in step (c).  It is not clear if the applicant is attempting to claim a second separating step.  Step (c) itself produces 2 streams a high fines stream and a low fines stream.  That is fractionation already includes separation. 
In step (g) the applicant claims separating one stream with lower primary fines content material fraction obtained in step (c).  It is not clear if the applicant is attempting to claim a second separating step.  Step (c) itself produces 2 streams a high fines stream and a low fines stream.  That is fractionation already includes separation.
Claim 1 line 14 recites the limitation "the stream"   this should be “the high-primary fines content stream”.
There is insufficient antecedent basis for this limitation in the claim.

In claim 1 the applicant claims “water retention value”.  It is not clear to the Examiner how this is calculated.
In the claim 1 premable the applicant claims “high drainability” but does not define what high drainability is.  That is “high drainability” is a relative term.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3-5, and 6-8  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0000856 KAJANTO et al., hereinafter KAJANTO, in view of World of Market Pulp by NANKO et al., hereinafter NANKO, and Chemical Pulping by GULLICHSEN, hereinafter GULLICHSEN.
As for claims 1 and 2, KAJANTO discloses treating a chemically cooked hardwood based material [0045].  KAJANTO does not disclose the specific fiber length of the hardwood pulp and/or the fines content.
NANKO discloses bleached hardwood Scandinavian birch pulp has 4.78 Britt Jar fines (200 mesh) and an average fiber length of 0.9910 length LW which falls within the claimed range [pg. 194 Figure].  At the time of the invention it would be obvious to use one known hardwood pulp for another known hardwood pulp absent evidence of unexpected results.  The person of ordinary skill in the art would be further motivated to do so by NANKO to do so to because the pulp refines easy and has high brightness, cleanliness and uniformity [pg. 194 appropriate applications].
KAJANTO discloses that the pulp is fractionated into a high fines portion and a low fines portion [0046].
KAJANTO discloses that the high fines portion is thickened [0047].  At the time of the invention it would be obvious to optimize the degree of thickening (concentration/consistency of the fines) absent evidence of unexpected results.  KAJANTO discloses that the high fines portion is converted into nanocellulose by any known matter which includes refining [0047].  The person 
KAJANTO does not state the consistency of the fines after the screening separation process.  However, GULLICHSEN states that screening should occur at 1-3% consistency which would abut with the instant claimed range [pg. 280 par. 4].  At the time of the invention it would be obvious to the person of ordinary skill in the art to apply the known screening consistency range to the screening process of KAJANTO.  The person of ordinary skill in the art would expect success as this screening consistency is used for low consistency screening.  Further the person of ordinary skill in the art would be motivated to use this range to achieve turbulent motion according to GULLICHSEN [pg. 280 par. 4].  As the pulp is already at the required consistency further thickening would not be required.
KAJANTO gives a large range of fines removal of 10 to 100% removal of the fines which overlaps with the claimed range [0013].  Given 100 grams of pulp at 4.78 % fines a 10% removal would be 0.48 grams fines.  At 100% removal efficiency the fines depleted pulp would have 4.3% fines which falls within the claimed range (4.78-0.48)/(100-0.48).  However, any screening system is not 100% efficient therefore some long fibers would be expected to go with the fines [GULLICHSEN pg. 284 last par].  This would raise the total fines content of the low fines fraction (because some long fibers went with fines fraction); however, the fraction would still be below the original fine content of 4.78%.  The person of ordinary skill in the art would expect the removal of fines to reduce SR and increase water retention (the examiner notes these are both intended results).
The low fines fraction of KAJANTO is stated to be made into paper not a dry market pulp.  However, NANKO shows that it is known to make pulp into market pulp to be sold to 
As for claim 6, KAJANTO uses a screening system to fractionate the fines [0046].
As for claim 7, the energy of the refining will be effected by enzymatic treatment.  The instant invention does not require enzymatic treatment only that the energy be associated with enzymatic treatment.
As for claim 8, the pulp of NANKO without refining and fractionation has a freeness of 556 or a ~SR of 22.5 [pg. 195 0 rpm refining].  Therefore it would be expect that fraction with higher fines would raise the SR number.
Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over KAJANTO, NANKO, and GULLICHSEN in further view of U.S. 2011/0277947 HUA et al., hereinafter HUA.
As for claim 7, KAJANTO, NANKO, and GULLICHSEN teach the features as poer above.  The Examiner argued that claim 7 did not actually require the use of enzymes.  In the alternative HUA discloses that when making MFC the use of enzymes reduces energy [0016].  At the time of the invention it would be obvious to the person of ordinary skill in the art to treat the fines of KAJANTO, NANKO, and GULLICHSEN with the enzymes of HUA to decrease energy when making MFC.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748